

114 HRES 951 IH: Denouncing the wrongful and unjust seizure and confiscation of private property of Iranians both inside and outside of Iran, including United States citizens of Iranian descent, by the Government of Iran.
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 951IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Royce submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONDenouncing the wrongful and unjust seizure and confiscation of private property of Iranians both
			 inside and outside of Iran, including United States citizens of Iranian
			 descent, by the Government of Iran.
	
 Whereas the Government of Iran came to power in 1979 and is ruled to this day by an autocratic government;
 Whereas victims of the Government of Iran included individuals persecuted or targeted for persecution based on their political beliefs and associations, as well as their religious, ethnic, and cultural identities;
 Whereas an instrumentality of state persecution included the wrongful and unjust seizure and confiscation of private property including real property, personal property, and financial assets;
 Whereas a great number of owners of such property fled for safety to the United States or Europe and are now citizens of those countries;
 Whereas the Government of Iran has transferred ownership of such confiscated property to government-affiliated foundations and related institutions; and
 Whereas the Government of Iran has shown no sign that it intends to return or compensate the rightful owners of said government’s wrongful property seizures: Now, therefore, be it
	
 That the House of Representatives— (1)denounces the wrongful and unjust seizure and confiscation of private property of Iranians both inside and outside of Iran, including United States citizens of Iranian descent, by the Government of Iran; and
 (2)calls on the Government of Iran to provide fair, comprehensive, and nondiscriminatory restitution of or compensation for all such property wrongfully and unjustly seized and confiscated by the Government of Iran.
			